Title: To James Madison from William McKenzie, [ca. October 1815]
From: McKenzie, William
To: Madison, James


                    
                        [ca. October 1815]
                    
                    The Petition of William McKenzie of Georgetown in the State aforesaid Respectfully sheweth
                    That your Petitioner was convicted in July last by the Verdict of a Jury under the 69th. sect. of the Collection act, for “buying or concealing certain goods &c. knowing them to be liable to Seizure” & and under the said Judgment has been confined in the Common Gaol of Charleston upwards of Three months. Your Petitioner on the 4h. of Sept. last transmitted to the Honorable the Secretary of the Treasury a Petition accompanied with a statement of facts in his case, praying to be released and discharged from confinement, against which the District Attorney has Shown cause, on the ground that the Secretary could have no authority to grant the relief prayed for to all which, for your Excellency’s better information Your Petitioner respectfully solicits your reference; from the silence of the Secretary, your Petitioner is induced to conclude that the reasoning of the District Attorney and the cause shown by him have induced the Secretary to adopt his opinion. Your Petitioner with deferrence submits that he has suffered severely for an imprudent act the consequences of which, and the

magnitude of the offence were not considered by him. The Vessel and Cargo the subjects of the suit in rem, having been condemned and forfeited to the United States and the penalty of $400. under the 50: sect. of the Col: act. having been also sued for and recovered Your Petitioner has thereby been deprived of almost all the little property he owned, it being now reduced to One negro and the remains of a Grocery store, value about $500. Your Petitioner takes the liberty of annexing a Certificate subscribed by the most respectable Citizens of Georgetown. and prays that you will take his case into consideration and grant him that relief which the Wisdom of our Government has happily confided to you. And as in duty bound Your Petitioner will ever pray &c.
                    
                        
                            William McKenzie
                        
                    
                